DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 11 are objected to because of the following informalities: 
Claim 7: “the sensitivities of the initial measurements deviations” lacks antecedent basis.
Claim 11: “a surface” in line 2 lacks antecedent basis.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim(s) 1-12 is/are directed to a device/ method of providing an infrared sensor and processing temperatures to generate data; determining each of these steps involve a mathematical relationship/ formula/ programming/ algorithm. Mathematical relationships have been identified as abstract ideas. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. Claims recite a generic infrared measurement system/ handheld thermal imaging camera, steps of sensing data and arranging data. However, simply applying the abstract idea on a generic infrared camera having generic infrared detectors is not significantly more than the abstract idea. (The addition of an evaluation apparatus, claim 10, to perform such steps is not sufficient to transform a judicial exception into a patentable invention, because the processor components are recited at a high level of generality and perform the basic functions of a computer).
Claims 1-12 recite a device/ method which falls within the statutory category.

B) It appears that nothing more is shown in the specification and in the dependent claims that would limit the judicial exception to a practical application. Rather, the result appears to be transformation of data. See MPEP2106 (II).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this case, the claim language is confusing because:
Claim 1: A) it is not clear from the body of the claim how the temperature of the surface is determined. Does applicant mean that the temperature measurement values are indicative of a surface temperature measurement?
B) It is not clear how a pixel associated drift component is determined, thus, how the temperature measurement is corrected.
C) According to claim 1, the temperature drift components are used to correct the temperature measurement values, however, the last two lines of claim 1 are directed to determining the temperature drift components from the temperature measurement values. Please clarify.
What applicant means by the temperature drift components?
Claim 2: it is not clear how the temperature drift behavior is determined. 
Claim 3: it is not clear what applicant means by initial measurement deviations. How is it determined?
Claim 4: it is not clear what applicant means by sensitivity of initial measurement deviations. How is it determined? What is influences of aging? How is it determined?
Claim 5: it appears that claim 5 is redundant to claim 2 which claim 5 is dependent on.
Claim 6: it is not clear what applicant means by initial measurement deviations. How is it determined? How the other parameters, i.e., first function, are determined.
Claim 7:  it is not clear what applicant means by the sensitivities of the initial deviations in relation to influences of aging. How this parameter is being determined?
          Claim 8: A) A broad range of limitations followed by linking terms, e.g., preferably, maybe, for instance, especially, particularly, and a narrow range or limitation within the broad range of limitations is considered indefinite since the resulting claim does not clearly set forth the metes and bounds of the patent desired.
B) it is not clear how the drift is determined.
            Claim 9: it is not clear how a pixel dependent deviation is determined.

Claim 10: A) it is not clear from the body of the claim how the temperature of the surface is determined. It appears that the step of determining of the temperature of the surface is missing. Does applicant mean that the temperature measurement values are related to a surface temperature measurement?
B) It is not clear how a pixel associated drift component is determined, thus, 
how the temperature measurement is corrected.
C) According to claim 1, the temperature drift components are used to correct the temperature measurement values, however, the last two lines of claim 1 are directed to determining the temperature drift components from the temperature measurement values. Please clarify.
Claim 11: it appears that the step of establishing of a temperature distribution on a surface is missing.
Claims 1-10 provide for the use of the thermal imaging but, since the claim does not set forth any steps involved in the method/ process, it is unclear what method/ process application is intending to encompass. A claim is indefinite where is merely recites a use without any active, positive steps delimiting how this use is actually practiced. 
Furthermore, please note: in the rejection on the merits, the Examiner rejected the claims “as best as understood by the Examiner”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

          Claims 1-2, 10-11 is/are rejected under 35 U.S.C. 102 as being anticipated  Jonsson (U.S. 20090273675).
          Jonsson discloses a device/ method in the field of applicant’s endeavor, the device comprising an IR camera (Fig. 1) with an IR detector array/ plurality of pixels (entire disclosure) and a shutter/ closure mechanism, and teaches obtaining a temperature map/ temperature measurement values of the plurality of pixels [0010], saving a temperature map offset/ temperature drift behavior (thus, determining it) of the pixels and then applying the temperature map offset (pixel associated temperature drift) to the temperature measurements values (Abstract, [0015], [0055], Claim 1 of Jonsson) when exposed to the incident radiation. Jonsson teaches the shutter so as to provide a known source of radiation to the detector [0011] by suppressing the incident radiation to the detector array.
       The method steps will be met during the normal operation of the device stated above.    
                              Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

          Claims 1-2, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheard et al. (U.S. 20100046577/ U.S. 8235590) [hereinafter Sheard] in view of Roland et al. (U.S. 20090238429) [hereinafter Roland]. 
Sheard discloses a device/ method for contactlessly establishing a temperature of a surface, in particular, for contactlessly establishing a temperature data of a surface/ target scene, by means of using an infrared measurement system/ infrared camera, wherein the infrared measurement system/ hand held infrared camera comprises:
(i) an infrared detector array with a plurality of measurement pixels [0003], which each of the plurality of measurement pixels providing provide a measurement signal for establishing a temperature measurement value which is dependent on an intensity of the incident infrared radiation [0003] and
 (ii) a closure mechanism/ shutter 150 ([0003], [0005], [0039], entire disclosure) for suppressing an incidence of infrared radiation onto the infrared detector array, wherein the method comprises at least the following steps comprising:
     determining the temperature measurement values of the plurality of measurement pixels,
      correcting the temperature measurement values by using in each case a pixel-associated temperature drift component (offset compensation/ correction, [0003], entire disclosure); characterized in that
      at least temporarily suppressing an incidence of infrared radiation onto the infrared detector array using is at least temporarily suppressed by means of the closure mechanism/ shutter of the infrared measurement system while temperature measurement values are being determined established [0003], [0010].
Sheard teaches measuring thermal offset/ non-uniformity/ drift correcting data for each pixel is known in the art [0003]. 
           Sheard does not explicitly teach thermal drift and temperature measurement values correcting steps.
           Roland teaches obtaining a temperature map/ temperature measurement values of a plurality of pixels and then select the pixels/ drift  to be corrected by calibration using a reference, thus, the map/ temperature measurement values of the plurality of pixels also will be corrected based on correcting the drift component of the pixels [Abstract, [0019], entire disclosure).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to calibrate the pixels for drift/ noise/ offset, in order to receive an accurate thermal data/ picture, as very well known in the art.
        The method steps will be met during the normal operation of the device stated above.    
Claims 1-2, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheard et al. (U.S. 20100046577/ U.S. 8235590) [hereinafter Sheard] in view of Allen et al. (U.S. 20050029453) [hereinafter Allen].
Sheard discloses a device/ method for contactlessly establishing a temperature of a surface, in particular for contactlessly establishing a temperature data of a surface/ target scene, by means of using an infrared measurement system/ infrared camera, wherein the infrared measurement system comprises at least: including:
(i) an infrared detector array with a plurality of measurement pixels [0003], which each of the plurality of measurement pixels providing provide a measurement signal for establishing a temperature measurement value which is dependent on an intensity of the incident infrared radiation [0003] and
 (ii) a closure mechanism/ shutter 150 ( [0003], [0005], [0039], entire disclosure) for suppressing an incidence of infrared radiation onto the infrared detector array, wherein the method comprises at least the following steps comprising:
     determining the temperature measurement values of the plurality of measurement pixels (entire disclosure),
      correcting the temperature measurement values by using in each case a pixel-associated temperature drift component (offset compensation/ correction, [0003], entire disclosure); characterized in that
       at least temporarily suppressing an incidence of infrared radiation onto the infrared detector array using is at least temporarily suppressed by means of the closure mechanism/ shutter of the infrared measurement system while temperature measurement values are being determined established [0003], [0010].
Sheard teaches measuring thermal offset/ non-uniformity/ drift correcting data for each pixel is known in the art [0003]. 
Sheard does not explicitly teach thermal drift and temperature measurement values correcting steps.
          Allen teaches temperature calibrati0n of pixels wherein a change in temperature/ temperature values) of a pixel (plurality of pixels) is corrected for an offset and gain error / drift [0134]. Allen determining a calibration parameter for determining a variation in gain and offset/ drift of each pixel to correct the temperature measurement values of the pixels, thus, measurement temperature (see all the claims of Allen).
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to calibrate the pixels for drift/ noise                                                                                                                                                                                                                                                                                                                                     / offset, in order to receive an accurate thermal data/ picture, as very well known in the art.       
            The method steps will be met during the normal operation of the device stated above.    
          Claims 1-2, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koop (U.S. 20150260582) in view of Rogalski, Jr. et al. (U.S. 20060209358) [hereinafter Rogalski].
Koop discloses a (handheld) thermographic camera comprising a plurality of thermal detectors/ pixels to detect temperature distribution of surfaces and objects [0002]. Koop states that individual pixels of the infrared sensors typically show drift over time. For this reasons, it is necessary to carry out recalibration. Typically, shutters are incorporated into the IR cameras for this purposes [0004].
Koop does not explicitly teach all the details and limitations of claim 1.
Rogalski discloses a device/ method in the field of applicant’s endeavor and teaches a temperature compensation of the output of each pixel (of the plurality of pixels), thus, determining thermal values of the pixels, by addressing a thermal drift that is a major contributor to pixel and offset gain errors by using a calibration unit 116 (Abstract, [0010]). Thus, temperature measurement value of each pixel would be obtained and corrected. 
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to calibrate the pixels for drift/ noise/ offset, in order to receive an accurate thermal data/ picture, as very well known in the art.
       The method steps will be met during the normal operation of the device stated above.    
           Claims 1-2, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sheard et al. (U.S. 20100046577/ U.S. 8235590) [hereinafter Sheard] in view of Kurtz et al. (U.S. 20150038883) [hereinafter Kurtz].
Sheard discloses a device/ method for contactlessly establishing a temperature of a surface, in particular, for contactlessly establishing a temperature data of a surface/ target scene, by means of using an infrared measurement system/ infrared camera, wherein the infrared measurement system/ hand held infrared camera comprises:
(i) an infrared detector array with a plurality of measurement pixels [0003], which each of the plurality of measurement pixels providing provide a measurement signal for establishing a temperature measurement value which is dependent on an intensity of the incident infrared radiation [0003] and
 (ii) a closure mechanism/ shutter 150 ([0003], [0005], [0039], entire disclosure) for suppressing an incidence of infrared radiation onto the infrared detector array, wherein the method comprises at least the following steps comprising:
     determining the temperature measurement values of the plurality of measurement pixels,
      correcting the temperature measurement values by using in each case a pixel-associated temperature drift component (offset compensation/ correction, [0003], entire disclosure); characterized in that
       at least temporarily suppressing an incidence of infrared radiation onto the infrared detector array using is at least temporarily suppressed by means of the closure mechanism/ shutter of the infrared measurement system while temperature measurement values are being determined established [0003], [0010].
Sheard teaches measuring thermal offset/ non-uniformity/ drift correcting data for each pixel is known in the art [0003]. 
           Sheard does not explicitly teach thermal drift and temperature measurement values correcting steps.
          Kurtz teaches a method step that comprising calculation of two dimensional linear interpolation of the drift for each measurement slice thermal image to be added to the temperature at each pixel in the image to generate a drift corrected image [0047].
Therefore, it would have been obvious to one skilled in the art at the time before the effective filing date to obtain a temperature value of each pixel and calibrate the pixels for drift/ noise/ offset, in order to receive an accurate thermal data/ picture, as very well known in the art, and to be able to eliminate the faulty pixels.
       The method steps will be met during the normal operation of the device stated above.    
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
It is not possible to apply the prior art to claims 3-9 due to the reasons stated above, see 112 rejections.
Tokita (U.S. 20190221004/ U.S.10769816) discloses an IR camera 200 calibration wherein the detector acquires a thermal image of a shutter surface where the temperature distribution is uniform and carries out a correction process by adding an offset value to an output value of the IR camera so the output of the pixels becomes uniform/ pixel associated temperature drift component. When this calibration is carried out, the IR camera 200 closes the shutter, thus, suppresses an incident radiation for a predetermined time [0030].
Koop (U.S.20150260582) discloses an IR camera having pixelated detector for detecting a temperature distribution on surfaces of the objects contactlessly [0002]. Koop teaches a shutter integrated into the IR camera for calibration for offset/ drift [0004].
Kurtz et al. (U.S. 9971004) A temperature value correction subtracted from the temperature of each pixel to correct the temperature value of each pixel/ plurality of pixels
Nazemi (U.S. 9936106) method of correcting non-uniformity/ temperatuture drift by calculating a non-uniformity correction map on a pixel-by-pixel basis for the FPA wherein the non uniformity/ drift correction for each pixel is a function of the FPA temperature and empirically derived coefficients (Abstract)
Allen et al. (U.S. 7030378) teaches to generate a temperature value of a pixel at a time x that is corrected for a gain error. An offset of the pixel/ pixel associated temperature drift is added to generate a temperature value of the pixel at a time x that is corrected for both offset and gain.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        May 25, 2021